Title: To Thomas Jefferson from George Washington, 15 June 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Friday 15. June 1792

When Artizans are imported, and criticism is at Work, the inducement is greater to obtain those who are really skilful: for this reason, if Mr. Pinckney should not readily meet with those who are unequivocally such; or, if there is a chance of getting better in France than in England, I think it would be well to instruct him to correspond with Mr. Morris on this subject with a view to obtain the best. I should be mortified to import men not more understanding in the business of Assaying, Engraving and Coining than those who are already among us. Yours &ca.

Go: Washington

